[Missing Graphic Reference] FIRST NATIONAL Tel.(570) 346-7667 Fax(570) 348-6454 COMMUNITY BANCORP, INC. http://www.fncb.com E-mail fncb@fncb.com and Subsidiary, FIRST NATIONAL COMMUNITY BANK February 17, 2010 Kathryn McHale Attorney-Advisor United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re:First National Community Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2008 Form 10-Q/A for Fiscal Quarter Ended March 31, 2009 Form 10-Q for Fiscal Quarter Ended June 30, 2009 and September 30, 2009 File No. 333-24121 Dear Ms.
